DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Responsive to the communication dated 01/17/2020.
Claims 1-17 are presented for examination.

Priority
ADS dated 09/20/2019 claims domestic benefit to provisional application 62/738,870 dated 09/28/2018.

Information Disclosure Statement
Information disclosure statements (IDS) dated 09/20/2019 and 01/17/2020 have been reviewed. See attached.

Drawings
The drawings are objected to because of the following informalities. Appropriate action is required.
Figure 4B – “Plant 430” should read “Plant 470” to match specification

In addition to Replacement Sheets containing the corrected drawing figure(s), applicant is required to submit a marked-up copy of each Replacement Sheet including annotations indicating the changes made to the previous version. The marked-up copy must be clearly labeled as “Annotated Sheets” and must be presented in the amendment or remarks section  the drawings. See 37 CFR 1.121(d)(1). Failure to timely submit the proposed drawing and marked-up copy will result in the abandonment of the application.

Specification
The abstract dated 09/20/2019 has been reviewed. It has 121 words, 5 lines and no legal phraseology. It is accepted.

The specification is objected to because of the following informalities. Appropriate correction is required.
[0037] Line 7 – “The plant 470 may, is configured” should read “The plant 470, is configured”
[0037] Line 8 – “field devices 422” should read “field devices 472”
[0042] Line 8 – “gasses” should read “gases”

Claim Objections
Claim 6 is objected to because of the following informalities:
Claim as written is difficult to read – Thinking the claim should read similar to claim 14: “The method of claim 1, wherein the recommendation is determined from hat collectively includes 2 or more different parameters of the process, 2 or more issues associated with the process, or 2 or more issues associated with the processing equipment.” Clarification is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly define the metes and bounds of the subject matter to be protected. As detailed below, there are multiple possible groupings of the delineated list recited in the claim, which means there are multiple possible interpretations as to the meaning of the claim as a whole. Therefore, the metes and bounds of the claim are not clear and distinct, thus, this claim is indefinite and requires clarification.

Possible List Grouping 1:
The method of claim 1, further comprising transmitting the recommendation 
(to the first computing device, to a second computing device),
or 
(to an individual, and the first computing device, the second computing device), 
or 
(the individual participating in implementing the action).

Possible List Grouping 2:
The method of claim 1, further comprising transmitting the recommendation 
(to the first computing device), 
and [implied by comma]
(to a second computing device, or to an individual),
and
(the first computing device),
and [implied by comma]
(the second computing device, or the individual participating in implementing the action).

Possible List Grouping 3:
The method of claim 1,  further comprising transmitting the recommendation 
(to the first computing device, to a second computing device, or to an individual), 
and 
(the first computing device, the second computing device, or the individual) 
participating in implementing the action.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, and 3-17 are rejected under 35 U.S.C 101 because the claimed invention is directed to a judicial exception without significantly more.

Claim 1.
Step 1: Yes. A process.
Step 2A Prong One: Yes. The claim recites: “A method, comprising:  receiving  data generating based on the  data at least one model  comparing  data  and determining based on the  data and the comparing, at least one recommendation 

Step 2A Prong Two: No. While the claim recites: “a first computing device” this is merely the recitation of a general computer recited at a high level of generality and the computer is invoked merely as a tool for implementing the mental process identified in Step 2A Prong One. Such limitations are not indicative of a practical application.

While the claim recites: “actual operational…associated with a plant that has processing equipment configured and controlled to run a process involving at least one tangible material or a power application originating from at least one device in the plant;” this merely selects a particular type of data (actual data associated with a 

While the claim recites: ” wherein the model provides ideal plant operations including model operational data;” this simply specifies the type of data that the model will provide but does not apply, rely on, or use the mental process identified in Step 2A Prong One in a manner that imposes a meaningful limit on the mental process. Therefore, this claim does not recite additional elements that integrate the mental process into a practical application.

While the claim recites: “for an action associated with the plant.” this merely specifies what the recommendation produced by the mental process identified in Step 2A Prong One pertains to but does not apply, rely on, or use the mental process in a manner that imposes a meaningful limit on the mental process. Therefore, this claim does not recite additional elements that integrate the mental process into a practical application.

 Step 2B: No. The claim recites: “a first computing device” which is merely the recitation of a general computer recited at a high level of generality and the computer is invoked merely as a tool for implementing the mental process identified in Step 2A Prong One. Such limitations are not indicative of an inventive concept, therefore, this claim element does not amount to significantly more than the mental process.

“actual operational…associated with a plant that has processing equipment configured and controlled to run a process involving at least one tangible material or a power application originating from at least one device in the plant;” which does not provide an inventive concept to the claim as a whole because it merely describes the plant that the actual operational data is associated with. Therefore, this claim does not recite elements that amount to significantly more than the mental process of identified in Step 2A Prong One.

The claim recites: ” wherein the model provides ideal plant operations including model operational data;” which does not provide an inventive concept to the claim as a whole because it simply specifies the type of data that the model will provide. Therefore, this claim does not recite elements that amount to significantly more than the mental process of identified in Step 2A Prong One.

The claim recites: “for an action associated with the plant.” which does not provide an inventive concept to the claim as a whole because it merely specifies what the recommendation produced by the mental process identified in Step 2A Prong One pertains to. Therefore, this claim does not recite elements that amount to significantly more than the mental process of identified in Step 2A Prong One.

Therefore, it is concluded that the claim is not found eligible under 35 USC 101.

Claim 3.
Step 1: Yes. A process.
Step 2A Prong One: Yes. The claim recites: “The method of claim 1,  wherein the method is performed  which simply performs the mental process of claim 1.

Step 2A Prong Two: No. While the claim recites “wherein the actual operational data is real-time data” this merely specifies the type of data to be used to perform the method but does not apply, rely on, or use the mental process of claim 1 in a manner that imposes a meaningful limit on the mental process. Therefore, this claim does not recite additional elements that integrate the mental process into a practical application.

While the claim recites “by the first computing device in real-time” this is merely the recitation of a general computer recited at a high level of generality and the computer is invoked merely as a tool for implementing the abstract idea. Such limitations are not indicative of a practical application.

Step 2B: No. The claim recites “wherein the actual operational data is real-time data” which simply specifies the type of data to be used to perform the method but does not provide an inventive concept to the claim as a whole because it merely links the mental process of claim 1 to the technology of real-time data collection. Therefore, this claim does not recite elements that amount to significantly more than the mental process of claim 1.

Therefore, it is concluded that the claim is not found eligible under 35 USC 101.

Claim 4.
Step 1: Yes. A process.
Step 2A Prong One: Yes. The claim recites: “The method of claim 1, This claim recites the mental process of claim 1 due to its dependency on claim 1, but does not recite any additional elements that are considered part of the mental process of claim 1.

Step 2A Prong Two: No. While the claim recites “wherein the actual operational data includes historical operational data for the plant.” this merely specifies the type of data to be used to perform the method but does not apply, rely on, or use the mental process of claim 1 in a manner that imposes a meaningful limit on the mental process. Therefore, this claim does not recite additional elements that integrate the mental process into a practical application.

Step 2B: No. The claim recites “wherein the actual operational data includes historical operational data for the plant.” this merely specifies the type of data to be used to perform the method but does not provide an inventive concept to the claim as a whole because the use of historical plant data is well-understood, routine, and conventional in the field of model-based industrial plant control. Therefore, this claim does not recite elements that amount to significantly more than the mental process of claim 1.

Therefore, it is concluded that the claim is not found eligible under 35 USC 101.

Claim 5.
Step 1: Yes. A process.
Step 2A Prong One: Yes. The claim recites: “The method of claim 1, ” This claim recites the mental process of claim 1 due to its dependency on claim 1, but does not recite any additional elements that are considered part of the mental process of claim 1.

Step 2A Prong Two: No. While the claim recites “wherein the actual operational data comprises at least one of information regarding profit or loss of the plant, the processing equipment, workforce performance, automation system performance, safety system performance, and cybersecurity performance.” this merely specifies the type of data to be used to perform the method but does not apply, rely on, or use the mental process of claim 1 in a manner that imposes a meaningful limit on the mental process. Therefore, this claim does not recite additional elements that integrate the mental process into a practical application.

Step 2B: No. The claim recites “wherein the actual operational data comprises at least one of information regarding profit or loss of the plant, the processing equipment, workforce performance, automation system performance, safety system performance, and cybersecurity performance.” which does not provide an inventive concept to the claim as a whole because it merely lists specific types of data that can be used to perform the method. Therefore, this claim does not recite elements that amount to significantly more than the mental process of claim 1.

Therefore, it is concluded that the claim is not found eligible under 35 USC 101.

Claim 6.
Step 1: Yes. A Process.
Step 2A Prong One: Yes. The claim recites: “The method of claim 1, wherein the recommendation is determined ” which recites to make a determination which involves making/forming observations, evaluations, judgements, and opinions. These are concepts that can be performed in the human mind, therefore this claim recites a mental process.

Step 2A Prong Two: No. While the claim recites “from 2 or more different parameters the actual operational data, to 2 a more different issues associated with the process, or 2 or more issues associated with the processing equipment.” this merely specifies what information is to be used to determine a recommendation but does not apply, rely on, or use the mental process of claim 1 in a manner that imposes a meaningful limit on the mental process. Therefore, this claim does not recite additional elements that integrate the mental process into a practical application.

Step 2B: No. The claim recites “from 2 or more different parameters the actual operational data, to 2 a more different issues associated with the process, or 2 or more issues associated with the processing equipment.” which does not provide an 

Therefore, it is concluded that the claim is not found eligible under 35 USC 101.

Claim 7.
Step 1: Yes. A process.
Step 2A Prong One: Yes. The claim recites: “The method of claim 6, further comprising selecting  equipment  and selecting for the  equipment  data  and then linking together the  equipment and the  data to filter the  recommendations  which recites to select a piece of equipment along with its associated data, and pick out (filter) recommendations pertaining to that equipment and its associated data from a list of recommendations. These are actions that can be performed in the human mind, therefore this claim recites a mental process.

Step 2A Prong Two: No. While the claim recites “wherein the recommendation comprises a plurality of recommendations,” this simply specifies what constitutes a recommendation but does not does not apply, rely on, or use the mental process of claim 1 in a manner that imposes a meaningful limit on the mental process. Therefore, 

While the claim recites “from the processing equipment that is underperforming,” this simply specifies a particular characteristic (underperforming) that will be used to select pieces of plant equipment but does not apply, rely on, or use the mental process of claim 1 in a manner that imposes a meaningful limit on the mental process. Therefore, this claim does not recite additional elements that integrate the mental process into a practical application.

While the claim recites “from the actual operational data,” this merely specifies a particular data source to be used but does not apply, rely on, or use the mental process of claim 1 in a manner that imposes a meaningful limit on the mental process. Therefore, this claim does not recite additional elements that integrate the mental process into a practical application.

While the claim recites “to only those related to both the first equipment and the first data.” this merely specifies which recommendations are to be filtered out of the plurality recommendations but does not apply, rely on, or use the mental process of claim 1 in a manner that imposes a meaningful limit on the mental process. Therefore, this claim does not recite additional elements that integrate the mental process into a practical application.

Step 2B: No. The claim recites “wherein the recommendation comprises a plurality of recommendations” which does not provide an inventive concept to the claim as a whole because it merely clarifies that there are multiple recommendations. Therefore, this claim does not recite elements that amount to significantly more than the mental process of claim 1.

The claim recites “from the processing equipment that is underperforming,” which does not provide an inventive concept to the claim as a whole because it merely specifies a particular characteristic (underperforming) that will be used to select pieces of plant equipment. Therefore, this claim does not recite elements that amount to significantly more than the mental process of claim 1.

The claim recites “from the actual operational data,” which does not provide an inventive concept to the claim as a whole because it merely selects a particular data source to be used. Therefore, this claim does not recite elements that amount to significantly more than the mental process of claim 1.

The claim recites “to only those related to both the first equipment and the first data.” which does not provide an inventive concept to the claim as a whole because it simply specifies which recommendations are to be selected from the plurality of recommendations. Therefore, this claim does not recite elements that amount to significantly more than the mental process of claim 1.

Therefore, it is concluded that the claim is not found eligible under 35 USC 101.

Claim 8.
Step 1: Yes. A process.
Step 2A Prong One: Yes. The claim recites: “The method of claim 1, 

Step 2A Prong Two: No. While the claim recites “wherein the model is based on a machine-learning algorithm.” this merely specifies a particular type of algorithm to be used to generate the model  but does not apply, rely on, or use the mental process of claim 1 in a manner that imposes a meaningful limit on the mental process. Therefore, this claim does not recite additional elements that integrate the mental process into a practical application.

Step 2B: No. The claim recites “wherein the model is based on a machine-learning algorithm.” which simply specifies a particular type of algorithm to be used to generate the model but does not provide an inventive concept to the claim as a whole because it merely links the mental process of claim 1 to the technology of machine-learning. Therefore, this claim does not recite elements that amount to significantly more than the mental process of claim 1.

Therefore, it is concluded that the claim is not found eligible under 35 USC 101.

Claim 9.
Step 1: Yes. A process.
Step 2A Prong One: Yes. The claim recites: “The method of claim 1,

Step 2A Prong Two: No. While the claim recites “wherein the plant is involved in oil, gas, chemical, beverage, pharmaceutical, pulp and paper manufacturing, petroleum processes, electrical power, or water.” this merely links the mental process of claim 1 to specific fields of use (oil, gas, chemical, etc.) but does not apply, rely on, or use the mental process of claim 1 in a manner that imposes a meaningful limit on the mental process. Therefore, this claim does not recite additional elements that integrate the mental process into a practical application.

Step 2B: No. The claim recites “wherein the plant is involved in oil, gas, chemical, beverage, pharmaceutical, pulp and paper manufacturing, petroleum processes, electrical power, or water.” which does not recite any elements that amount to significantly more that the mental process of claim 1 because it merely links the mental process of claim 1 to specific fields of use (oil, gas, chemical, etc.). This is not indicative of an inventive concept, and therefore does not meaningfully limit the claim.

Therefore, it is concluded that the claim is not found eligible under 35 USC 101.

Claim 10.
Step 1: Yes. A machine and a process.
Step 2A Prong One: Yes. The claim recites: “ a method the method comprising: receiving  data ; generating based on the  data, at least one model  comparing  data  and determining based on the  data and the comparing at least one recommendation 

Step 2A Prong Two: No. While the claim recites “A plant state operating analysis and control system, comprising: a computing device comprising a processor including an associated memory for realizing an analysis engine that is configured for implementing…of plant state operating analysis and control,” this is merely the recitation of a general computer recited at a high level of generality and the computer is invoked merely as a tool for implementing the mental process identified in Step 2A Prong One. Such limitations are not indicative of a practical application.

Step 2B: No. The claim recites “A plant state operating analysis and control system, comprising: a computing device comprising a processor including an associated memory for realizing an analysis engine that is configured for implementing…of plant state operating analysis and control,” which is merely the recitation of a general computer recited at a high level of generality and the computer is invoked merely as a tool for implementing the mental process identified in Step 2A Prong One. Such limitations are not indicative of an inventive concept, therefore, this claim element does not amount to significantly more than the mental process.

The further limitations of claim 10 are substantially the same as those of claim 1 and are rejected due to the same reasons as outlined above for claim 1.

Therefore, it is concluded that the claim is not found eligible under 35 USC 101.

Claim 11. The limitations of claim 11 are substantially the same as those of claim 3 and are rejected due to the same reasons as outlined above for claim 3.

Claim 12. The limitations of claim 12 are substantially the same as those of claim 4 and are rejected due to the same reasons as outlined above for claim 4.

Claim 13. The limitations of claim 13 are substantially the same as those of claim 5 and are rejected due to the same reasons as outlined above for claim 5.

Claim 14. The limitations of claim 14 are substantially the same as those of claim 6 and are rejected due to the same reasons as outlined above for claim 6.

Claim 15. The limitations of claim 15 are substantially the same as those of claim 7 and are rejected due to the same reasons as outlined above for claim 7.

Claim 16. The limitations of claim 16 are substantially the same as those of claim 8 and are rejected due to the same reasons as outlined above for claim 8.

Claim 17. The limitations of claim 17 are substantially the same as those of claim 9 and are rejected due to the same reasons as outlined above for claim 9.


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4-6, 8, 10, 12-14, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tiwari_2014 (US 20140058534 A1).

Claim 1. Tiwari_2014 teaches “A method (par 0051: “FIG. 5 illustrates a process 132 employed by the plant 10, and in certain embodiments, by the optimal controller 116 and/or the advisory system 76. The process 132 may be implemented as non-transient machine readable code (e.g., computer instructions) to carry out calculations, decisions, data processing, and communications for the process 132 and executable by the optimal controller 116 and/or the advisory system 76.”; Fig. 5 block diagram of process 132), comprising: a first computing device (advisory system 76 shown in Fig. 2) receiving actual operational data associated with a plant (par 0032: “The data receiving module 90 may receive current plant data from the instrumentation 60 as well as any stored data from the memory, such as historic plant data and technical and commercial data, environmental data, degradation data, optimization criteria, and so forth.”) that has processing equipment configured and controlled to run a process involving at least one tangible material or a power application originating from at least one device in the plant;” (par 0016: “For example, the plants may include turbine systems, electrical generators, gas treatment systems (e.g., acid gas removal systems)…”; The process of “gas treatment” involves the removal of “acid gas” which is a tangible material.)  “generating based on the actual operational data at least one model of the plant, wherein the model provides ideal plant operations including model operational data;” (par 0038: “The model building module 92 may be configured to use data received by the data receiving module 90 to build desired models. The models may include a plant transfer function, a component lever transfer function, a plant level cost model, a optimization model, or other related models.”; Fig. 2 provides a visual representation of what is described in par 0038.; par 0033 “... the advisory system 76 may use several types of data to generate optimal control advisories …”) “comparing the actual operational data and the model operational data, and determining based on the actual operational data and the comparing, at least one recommendation for an action associated with the plant.” (par 0046: “The optimal parameters determined by the optimal controller 116 are then compared with a current plant state 118 to determine the difference between present parameters and optimal parameters, if any.”; par 0046: “The result may be used to determine a recommended control action 104 that may bring the present parameters closer to the optimal parameters as determined by the optimal controller 116.”; Fig.3 provides a visual representation of what is described in par 0046.).

Claim 2. Tiwari_2014 teaches “further comprising transmitting the recommendation to the first computing device, to a second computing device, or to an individual, and the first computing device, the second computing device, or the individual participating in implementing the action” (par 0039: “The advisory generation module 96 may be configured to  translate the output from the calculation model 94 into an operational command that may  be performed by the operator or implemented automatically.”; Fig 2 provides a visual representation of what is described in par 0039.).

Claim 4. Tiwari_2014 teaches “wherein the actual operational data includes historical operational data for the plant” (par 0030: “The advisory system 76 may provide recommended control actions, optimal maintenance schedules based on a plurality of historic plant data, environmental factors and forecasts, market factors and forecasts, and so forth.”).

Claim 5. Tiwari_2014 teaches “wherein the actual operational data comprises at least one of information regarding profit or loss of the plant, the processing equipment, workforce performance, automation system performance, safety system performance, and cybersecurity performance” (par 0028: The instrumentation 60 may be configured to monitor a plurality of parameters related to the operation and performance of the components. For example, one of the plurality of instrumentation 60 may be coupled to the gas turbine engine 34.” “Parameters related to the operation and performance of the components” are examples of “information regarding the processing equipment.”).

Claim 6. Tiwari_2014 teaches “wherein the recommendation is determined from 2 or more different parameters the actual operational data, to 2 a more different issues associated with the process, or 2 or more issues associated with the processing equipment” (par 0033: “For example, the data may include temperature measurements, pressure measurements, flow measurements, clearance measurements…”).

Claim 8. Tiwari_2014 teaches “wherein the model is based on a machine-learning algorithm” (par 0047: “The advisory system 76 may employ an artificial intelligence (AI) and/or machine learning system to make advisory decisions based upon the output of the optimal controller and other data.”; par 0048: “The Al and/or machine learning systems used to carry out the abovementioned functions may include a k-nearest neighbor system (k-NN) implementing a k-NN algorithm…”).

Claim 10. The limitations of claim 10 are substantially the same as those of claim 1 and are rejected due to the same reasons as outlined above for claim 1. Additionally, Tiwari_2014 teaches the further limitations of “A plant state operating analysis and control system, comprising: a computing device comprising a processor including an associated memory for realizing an analysis engine that is configured for implementing a method of plant state operating analysis and control,” (par 0031: “The advisory system 76 may include a processor 78, a memory 80,…”; par 0031: “The processor 78 may be configured to execute non-transient machine readable code (e.g., computer instructions) to carry out calculations, decisions, data processing, and communications associated with operation of the advisory system 76.”; Fig. 2 provides a schematic of the advisory system that shows the processor and memory components.). 

Claim 12. The limitations of claim 12 are substantially the same as those of claim 4 and are rejected due to the same reasons as outlined above for claim 4.

Claim 13. The limitations of claim 13 are substantially the same as those of claim 5 and are rejected due to the same reasons as outlined above for claim 5.

Claim 14. The limitations of claim 14 are substantially the same as those of claim 6 and are rejected due to the same reasons as outlined above for claim 6.

Claim 16. The limitations of claim 16 are substantially the same as those of claim 8 and are rejected due to the same reasons as outlined above for claim 8.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Tiwari_2014 (US 20140058534 A1) in view of Ganti_2017 (US 20170364043 A1).

Claim 3. Tiwari_2014 teaches all the limitations of claim 1. Tiwari_2014 does not explicitly teach “wherein the actual operational data is real-time data, and wherein the method is performed by the first computing device in real-time.” 

Ganti_2017, however, teaches “wherein the actual operational data is real-time data, and wherein the method is performed by the first computing device in real-time.” (par 0068: “The models 60, 61, 62, 63 may include filters that receives  data inputs regarding actual physical and thermodynamic operating conditions of the combined-cycle power plant.  These data inputs may be supplied to the filter in real-time or periodically…”; par 0068: “According to preferred embodiments, the models 60, 61, 62, 63 may be regularly, automatically and in real-time or near real-time tuned, adjusted or calibrated or tuned pursuant to ongoing comparisons between predicted operation and the measured parameters of actual operation.”).

Tiwari_2014 and Ganti_2017 are analogous art because they are from the same field of endeavor in model-based control. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to combine Tiwari_2014 and Ganti_2017. The rationale for doing so would have been that Tiwari_2014 teaches the use of an industrial plant optimization and control method and Ganti_2017 teaches real-time power plant optimization. The major benefit of performing industrial plant optimization analysis in real-time would be to allow discussions with plant stakeholders about possible plant operation modifications to occur in near real-time instead of waiting for plant operation data to be collected after the need for the data has been identified. Therefore, it would have been obvious to combine Tiwari_2014 and Ganti_2017 for the benefit of real-time optimization of a wide variety of industrial plants to obtain the invention as specified in the instant application claims.

Claim 11. The limitations of claim 11 are substantially the same as those of claim 3 and are rejected due to the same reasons as outlined above for claim 3.

Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Tiwari_2014 (US 20140058534 A1) in view of Schmirler_2018 (US 20180130260 A1).

Claim 7. Tiwari_2014 teaches all the limitations of claims 1 and 6. Tiwari_2014 does not explicitly teach “wherein the recommendation comprises a plurality of recommendations, further comprising selecting first equipment from the processing equipment that is underperforming, and selecting for the first equipment first data from the actual operational data, and then linking together the first equipment and the first data to filter the plurality of recommendations to only those related to both the first equipment and the first data.” 

Schmirler_2018, however, makes obvious “wherein the recommendation comprises a plurality of recommendations, further comprising selecting first equipment from the processing equipment that is underperforming, and selecting for the first equipment first data from the actual operational data, and then linking together the first equipment and the first data to filter the plurality of recommendations to only those related to both the first equipment and the first data.” (par 0111: “In some embodiments, information being viewed via a VR/AR presentation can be selectively filtered by the user.”; par 0111: “When a user is viewing the bank of motor drives (or a virtual representation of the bank of motor drives) via the wearable appliance, the user may request - via a gesture or verbal command recognizable to the wearable appliance 206 - a view that identifies which of the motor drives requires a fan replacement...”; par 0111: “Such selective data filtering can be applied on substantially any parameter available within the devices or machines being viewed.”).

Tiwari_2014 and Schmirler_2018 are analogous art because they are from the same field of endeavor in model-based control. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Tiwari_2014 and Schmirler_2018 before him or her that using currently available software, a plant analysis and control system could be programmed to identify equipment satisfying specified criteria (e.g. underperforming equipment), and filter a set of data (e.g. recommendations) to allow only those recommendations applicable to the identified equipment to be viewed. The suggestion and/or motivation for doing so Tiwari_2014 and Schmirler_2018 to obtain the invention as specified in the instant application claims.

Claim 15. The limitations of claim 15 are substantially the same as those of claim 7 and are rejected due to the same reasons as outlined above for claim 7.

Claims 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Tiwari_2014 (US 20140058534 A1) in view of Beauregard_2011 (US 20110093247 A1).

Claim 9. Tiwari_2014 teaches all the limitations of claim 1. Additionally, Tiwari_2014 teaches the further limitations of “wherein the plant is involved in oil, chemical, or electrical power” (par 0015: “Embodiments of the present disclosure may apply to a variety of industrial plants, including but not limited to power plants, chemical plants, manufacturing plants, oil refineries, and the like.”). Tiwari_2014 does not explicitly teach “wherein the plant is involved in, gas, beverage, pharmaceutical, pulp and paper manufacturing, petroleum processes, or water.” 

Beauregard_2011, however, teaches “wherein the plant is involved in oil, gas, chemical, beverage, pharmaceutical, pulp and paper manufacturing, petroleum processes, electrical power, or water” (par 0029: “By way of example, but in no way a 

Tiwari_2014 and Beauregard_2011 are analogous art because they are from the same field of endeavor in model-based control. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Tiwari_2014 and Beauregard_2011 before him or her that a plant analysis and control system can be made applicable to many different types of industrial plants including but not limited to the plant types listed in the instant application claims. The suggestion and/or motivation for doing so would be to allow a company that produces plant analysis and control systems to market their product to a much larger field of potential clients than if they only marketed their product to a narrow range of industrial plant types. It is known to combine prior art elements according to known methods to yield predictable results. Therefore, it would have been obvious to combine Tiwari_2014 and Beauregard_2011 to obtain the invention as specified in the instant application claims.

Claim 17. The limitations of claim 17 are substantially the same as those of claim 9 and are rejected due to the same reasons as outlined above for claim 9.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK REYNOLDS SAUNDERS JR. whose telephone number is (571)272-2755. The examiner can normally be reached 07:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571) 270-3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 

Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK SAUNDERS/Examiner, Art Unit 4112              /BRIAN S COOK/                                                         Primary Examiner, Art Unit 2146